Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 5 and 16 are objected to because of the following informalities.  Appropriate correction is required.
Claim 5 Line 3 could read, “…PET, PEF, and rubber substances ….”
Claim 16 Line 2 could read, “…in one piece via the hinge ….”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nogueira (2015/0343693) in view of Altherr (5,270,011).
Re Claim 1, Nogueira – a blow-molded container – discloses an injection-molded preform for production of a blow-molded plastic container [Paragraph 15 Line 1 to 

    PNG
    media_image1.png
    572
    655
    media_image1.png
    Greyscale


	Re Claim 2, Nogueira in view of Altherr discloses the invention according to Claim 1 above; further, the combination discloses the closure part in an attachment area is connected in a positive manner to the enclosed annular area of the outer surface of the neck section [Nogueira, Fig. 2].
	Re Claim 3, Nogueira in view of Altherr discloses the invention according to Claim 1 above; further, the combination discloses the closure part in an attachment area is connected by friction to the enclosed annular area of the outer surface of the neck section [Nogueira, Paragraph 22 Lines 6-16].

	Re Claim 5, Nogueira in view of Altherr discloses the invention according to Claim 1 above; further, the combination discloses at least 90% of the closure part is a plastic selected from the group that consists of PET, PEF, and rubber substances, including TPE [Nogueira, Paragraph 30, and Paragraph 31 Lines 1-3].
	Re Claim 6, Nogueira in view of Altherr discloses the invention according to Claim 1 above; further, the combination discloses at least 90% of the preform body with neck section is a plastic selected from the group that consists of PET [Paragraph 30].
	Re Claim 10, Nogueira in view of Altherr discloses the invention according to Claim 1 above; further, the combination discloses the section of the closure part that completely encloses the annular area of the outer surface of the neck section has a height that is measured in an axial extension direction of the preform [Nogueira, Fig. 2].  Nogueira in view of Altherr discloses the claimed invention except for the height is at 
	Re Claim 13, Nogueira in view of Altherr discloses the invention according to Claim 1 above; further, the combination discloses the inner wall of the closure part that rests on the outer surface has an inner contour, which is different from an outer contour of the closure part [Nogueira, Fig. 2, when the closure is applied to the container neck].
	Re Claim 19, Nogueira in view of Altherr discloses the invention according to Claim 1 above; further, the combination discloses the preform is configured as a two- component or multi-component injection-molded preform [Nogueira, Fig. 2].
	Re Claim 20, Nogueira in view of Altherr discloses the invention according to Claim 1 above; further, the combination discloses a blow-molded plastic container produced from the preform according to Claim 1 [Nogueira, Paragraph 20 Lines 1-4].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nogueira in view of Altherr as applied to claim 1 above, and further in view of Nahill et al. (6,811,845) [Nahill].
The Nogueira and Altherr combination does not expressly disclose that the closure part and the preform consist of plastic materials that are different from one another.  However, Nahill – a container preform – discloses wherein the closure part (24,64) and the preform (22,52,62) consist of plastic materials that are different from .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nogueira in view of Altherr as applied to claim 1 above, and further in view of Cerveny et al. (2015/0217554) [Cerveny].
The Nogueira and Altherr combination does not expressly disclose that the closure part and the preform body with neck section have colors that are different from one another at least in places.  However, Cerveny – a method for fabrication of a preform – discloses a closure part and preform body with neck section having colors that are different from one another at least in places (Cerveny, page 2, paragraph [0042]).  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the colors of the preform can be different.  See MPEP 2143 (I)(C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure part and preform body of neck section in Nogueira with different colors at least in places as taught by .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nogueira in view of Altherr as applied to claim 1 above, and further in view of Porter (2015/0336310).
The Nogueira and Altherr combination does not expressly disclose that the closure part and/or the preform body with neck section are transparent at least in places.  However, Porter – a method of molding multilayer plastic containers – discloses a preform (Porter, 100) wherein the closure part and/or the preform body (Porter, 112) with neck section are transparent (Porter, page 4, paragraph [0038]) at least in places. The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the container can be transparent in areas.  See MPEP 2143 (I)(C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preform of Nogueira with the transparent areas as taught by Porter, to provide for viewing of the interior cavity and/or contents of a container through the window (Porter, page 4, paragraph [0026]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nogueira in view of Altherr as applied to claim 1 above, and further in view of Zoppas et al. (2017/0320610) [Zoppas].
Re Claim 11, the Nogueira and Altherr combination does not expressly disclose that the preform body with neck section has an axial length, which is 2 mm to 500 mm.  
Re Claim 12, the Nogueira and Altherr combination does not expressly disclose that the pour opening in the neck section has a diameter that is 3 mm to 180 mm.  However, Zoppas discloses a preform wherein the pour opening in the neck section has a diameter that is the traditional 55 mm (Zoppas, page 1, paragraph [0025]), which falls well within the range as claimed.  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the claimed range of the diameter of the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preform of Nogueira with the pour opening diameter as taught by Zoppas, because it is well known within the art that 55 mm opening is a traditional neck finish (Zoppas, page 2, paragraph [0041]), and since such a modification would have involved a mere change in the size of .
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nogueira in view of Altherr as applied to claim 20 above, and further in view of Hanan (2016/0176566).
Re Claim 21, the Nogueira and Altherr combination does not expressly disclose an interior with a capacity of 5 ml to 3,000 ml.  However, Hanan – a preform with extended finish – discloses a plastic container with an interior capacity of 5 ml to 3,000 ml (Hanan, Paragraph [0040]). The examiner notes 12 fluid ounces is equal to approximately 355 ml, which falls well within the claimed range.  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the claimed range of the volume of the container.  See MPEP 2143 (I)(E).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior capacity of the plastic container of Nogueira with that taught by Hanan to provide containers at a variety of sizes, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Re Claim 22, Nogueira in view of Altherr in view of Hana discloses the invention according to Claim 21 above; further, the combination discloses the container is configured as an injection-blow-molded container or as a blow-molded container [Nogueira, Paragraph 20 Lines 1-4].
.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see Remarks Page 10 Line 6 to Page 11 Line 6, filed February 24, 2022, with respect to the rejection of claim 1 under §103 as unpatentable over Orimoto et al. (5,447,766) in view of Lin (2006/0043052) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claim 1 under §103 as unpatentable over Nogueira in view of Altherr.
Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 15, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that the closure part comprises: a collecting volume that is enclosed by an annular boundary wall, which extends axially from a top side of the cuff, and the neck section of the preform projects axially over a top of the cuff, 
Re Claim 17, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that the cuff has an essentially cylindrical extension with an inner surface and an outer surface that projects over the neck section and from which projects a handle part, which extends in the direction of the preform bottom.
Re Claim 18, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that the cuff has an essentially cylindrical extension that projects over the neck section, which extension has an inner surface or an outer surface, and with a pour extension that is injection molded to be integral with the preform, which extension projects over the neck section of the preform and is provided with an axial slot, which extends up to a top side of the cuff, whereby the pour extension has an opening diameter that corresponds essentially to a diameter of the pour opening in the neck section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736